t c memo united_states tax_court dakotah hills offices limited_partnership an arizona limited_partnership william m and dianne b stephens tax matters partners et al petitioners v commissioner of internal revenue respondent docket nos filed date 1cases of the following petitioners are consolidated herewith pavilion ii limited_partnership an arizona limited_partnership william m and dianne b stephens tax matters partners docket no copper crest i limited partner- ship an arizona limited_partnership william m and dianne b stephens tax matters partners docket no dakotah hills retail limited_partnership an arizona limited_partnership william m and dianne b stephens tax matters partners docket no club carmel limited_partnership an arizona limited_partnership william m and dianne b stephens tax matters partners docket no pio decimo ii limited_partnership an arizona limited_partnership william m and dianne b stephens tax matters partners docket no ina thornydale limited_partnership an arizona limited partner- ship william m and dianne b stephens tax matters partners docket no ironwood manufacturing ltd an arizona limited_partnership william m and dianne b stephens tax matters partners docket no and vail commerce center limited_partnership an arizona limited_partnership william m and dianne b stephens tax matters partners docket no george tomas rhodus for petitioners james e archie for respondent memorandum opinion whalen judge these nine consolidated cases are before the court to decide petitioners' motion for summary_judgment filed pursuant to rule tax_court rules_of_practice and procedure all rule references are to the tax_court rules_of_practice and procedure each of the subject cases is a partnership action as defined by rule b that involves a limited_partnership respondent issued a notice of final_partnership_administrative_adjustment fpaa to each partnership stating that an adjustment to the partnership's income would be made due to an sec_752 distribution unless stated otherwise all section references are to the internal_revenue_code as amended and in effect during the adjustment determined by respondent in each case is as follows partnership dakotah hills offices ltd partnership pavilion ii ltd partnership copper crest i ltd partnership dakotah hills retail ltd partnership club carmel ltd partnership pio decimo ii ltd partnership ina thornydale ltd partnership_adjustment dollar_figure big_number big_number big_number big_number big_number big_number ironwood manufacturing ltd partnership vail commerce center ltd partnership big_number big_number petitioners' motion asserts that none of the above adjustments involves a partnership_item as that phrase is defined by sec_6231 therefore petitioners' motion asks the court to dismiss all of the subject cases on the ground that the court does not have jurisdiction to readjust nonpartnership_items in these proceedings commenced under the unified partnership litigation procedures set forth in sec_6221 through inclusive background according to petitioners' motion for summary_judgment the operative facts in each of the nine consolidated cases are similar and are set forth in the pleadings and the revenue agent's reports attached to petitioners' motion after argument was heard on petitioners' motion the parties submitted a stipulation of facts together with various documents attached as exhibits we have taken the facts set forth in this opinion from the pleadings petitioners' motion for summary_judgment and the stipulation of facts and attached exhibits filed by the parties for purposes of our consideration of petitioners’ motion for summary_judgment the parties have not presented to the court all of the documents that are pertinent to each of the nine cases they have attached as exhibits to the stipulation several categories of documents that relate to each petitioner these include the partnership agree- ment for each partnership the u s partnership return of income filed on form_1065 by each partnership for taxable_year ending date and the fpaa issued by respondent to each partnership they have also attached as exhibits to the stipulation certain other documents that relate to one of the partnerships dakotah hills offices limited_partnership in the case of docket no dakotah hills as we read the stipulation of facts the parties intend the dakotah hills documents as exemplars of the documents executed with respect to all of the cases in the following discussion we have focused on the facts in the dakotah hills case and references to the partner- ship are references to dakotah hills dakotah hills was formed by a group of four general partners mr david randall jenkins ms renee jenkins mr timothy lee shaftel and the jnc companies an arizona corporation it was established on or about date pursuant to the uniform_limited_partnership_act of the state of arizona when the agreement and certificate of limited_partnership of dakotah hills was filed with the arizona secretary of state partnership_agreement it was established to acquire a parcel of property from another partnership with the same general partners sierra sunrise limited_partnership and to complete the construction of an office building on the property for the purpose of leasing the office building to one of its general partners the jnc companies the property consisted of approximately acres of land located in the metropolitan tucson arizona area as part of the transaction the seller agreed to assign to dakotah hills a lease of the office building to the jnc companies for a term of years with an option to renew for years a stated objective of the limited_partnership was to hold the real_property until the expiration of the lease and then to sell it at a gain in addition to the capital contributed by the four general partners in the aggregate amount of dollar_figure dakotah hills was capitalized by the sale of units of limited_partnership_interest for dollar_figure per unit the purchaser of each limited_partnership unit paid dollar_figure in cash and issued a promissory note for the balance of the principal_amount of dollar_figure the promissory note was payable to the partnership without interest in four annual installments of dollar_figure each commencing on date in this opinion we refer to these promissory notes as investor notes or as capital_contribution notes as security for the payment of the investor notes each investor was required to execute a security_agreement which gave the partnership a security_interest in his or her partnership_interest the partnership’s security_interest in each unit of limited_partnership_interest was recorded by the filing of a uniform commercial code financing statement that was also executed by the investor the sale of units of limited_partnership_interest in dakotah hills was preceded by the circulation of a confidential private offering memorandum dated date private offering memorandum the private offering memorandum states that the partnership intended to use the investor notes as collateral for a loan the proceeds of which would be used to acquire partnership property the private offering memorandum describes the intended use of the investors’ notes in part as follows leveraging immediately after the formation of the partnership the partnership intends to obtain a loan from a bank savings and loan association and or other institutional lender in order to obtain the necessary funds with which to purchase the partnership property the general partners based upon their past financing experiences believe that they will be in a position to use the partnership property and the promissory notes to be executed by all the limited partners as collateral for a loan also in accordance with their prior financing experiences the general partners expect that the lender will require the partnership to obtain a financial guarantee bond from an insurance_company acceptable to the lender the insurance_company will then as surety obligate itself to pay the lender should any of the limited partners default in making payments under the provisions of their respective promissory notes institutional financing immediately after the formation of the partnership the partnership intends to use the partnership property and the promissory notes given by the limited partners as part of their capital_contribution as security for a loan since the loan proceeds are necessary in order to obtain the partnership property a simultaneous closing of the institutional loan and the acquisition of the partnership property will probably have to be arranged the partnership expects to borrow five hundred thirteen thousand and no dollars dollar_figure and expects to pay three percentage points in order to obtain the loan in addition the partnership objects expects the institutional lender to require the issuance of a financial guarantee bond prior to the issuance of the loan certain expenses are projected in obtaining the financial guarantee bond based upon the general partners’ prior experience in obtaining financial guarantee bonds the partnership expects to pay two percentage points per year for the financial guarantee bonds and plans to incur some significant legal expenses in obtaining the bond commitment as set forth in the use of proceeds section forty-two thousand and no dollars dollar_figure has been budgeted for this expense the dakotah hills partnership_agreement also describes the partnership’s intent on this point as follows use of promissory notes immediately upon the formation of the partnership the partnership intends to assign all of the promissory notes issued by limited partners to purchase units of limited_partnership interests to a bank and or savings and loan association in order to raise operating capital for the limited_partnership the intent is to borrow as much as possible by using the promissory notes as collateral if the partnership is successful in assigning the promissory notes and security agreements to a bank and or savings and loan association as it intends to do the bank and or savings and loan association will then be the holder of the promissory note and security_agreement and the limited partners may be obligated to make all payments of interest and principal due on the promissory notes to the bank and or savings and loan association despite certain claims that the limited_partner may have or may want to assert against the general partners and or the partner- ship as contemplated by the above shortly after dakotah hills was formed it borrowed dollar_figure from northern telecom international finance b v northern telecom and issued its promissory note to northern telecom in the principal_amount of dollar_figure payable in four installments as follows due_date amount total dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure as collateral for the loan dakotah hills negotiated pledged and assigned all of the investor notes in the aggregate principal_amount of dollar_figure to northern telecom dakotah hills’ promissory note to northern telecom required it to notify each investor of the assignment of his or her investor note and to direct each investor to make payments to a non-interest bearing account maintained by northern telecom in satisfaction of that requirement every investor who purchased a unit of limited_partnership_interest in dakotah hills executed a letter to northern telecom that made reference to dakotah hills’ promissory note to northern telecom in the principal_amount of dollar_figure to the investor note issued to dakotah hills referred to in the letter as borrower’s note and to the surety bond securing the borrower’s obligations under the borrower’s note issued by admiral insurance_company in the letter the investor agreed to make all payments under the investor note directly to northern telecom the letter also states as follows the borrower’s note is a negotiable instrument and will be endorsed to ntif ie northern telecom as partial security for payment by the partnership of the partnership note each investor note contains the following statement this note is a negotiable instrument and either alone or in conjunction with other notes payable to the payee will be pledged by the payee to secure loans the consent of the undersigned is hereby granted to the payee and its assignee or pledgee for any assignment or pledge all of the investor notes were endorsed by dakotah hills pay to the order of northern telecom international finance b v and were delivered to northern telecom along with an assignment to northern telecom of the partnership’s interest in the security agreements that had been executed by the limited partners as contemplated by the private offering memorandum and the letter issued by each limited_partner to northern telecom dakotah hills purchased a financial guaranty bond from admiral insurance co admiral the guaranty bond provided that in the event any limited_partner defaulted on his or her obligations under the investor note admiral agreed to pay to northern telecom the amount due under the investor note under the terms of the financial guaranty bond after northern telecom received payment of the principal_amount payable under a defaulted investor note it was required to deliver the investor note and the investor’s security_agreement to admiral dakotah hills also entered into a partnership indemnity agreement with admiral under which dakotah hills agreed to indemnify admiral against any loss on the financial guaranty bond the partnership’s obligation under the indemnity agreement was secured_by a deed_of_trust and assignment of rents with respect to the real_property owned by the partnership at some point some or all of the limited partners of dakotah hills ceased to pay their investor notes and they refused northern telecom’s demand for payment according- ly northern telecom demanded payment from admiral pursuant to the terms of the financial guaranty bond and admiral paid the outstanding balance of the defaulted investor notes admiral then sued the individual limited partners who had defaulted for collection of their investor notes and the investors countersued admiral alleging that they had been fraudulently induced to enter into the partnership and that admiral was a party to the fraud in dakotah hills filed for protection under chapter of the u s bankruptcy laws on or about date admiral filed its first amended proof_of_claim in dakotah hills’ bankruptcy admiral’s claim states as follows through rights of subrogation and through direct liability pursuant to that certain indemnity agreement from debtor attached hereto the debtor is indebted or liable to this claimant in the sum of dollar_figure the specific claim plus accrued and accruing interest costs and attorneys’ fees this sum includes approximate legal and professional fees and expenses as of date and principal interest and salvage payments of dollar_figure the liability of debtor may be reduced further by any future payments received by claimant from limited partners of debtor dakotah hills was only one of approximately partnerships and corporations related to the jnc companies and mr david randall jenkins that filed for protection under the bankruptcy laws all of the cases were jointly administered by the bankruptcy court and a single trustee in bankruptcy was appointed admiral was the largest creditor of the jnc estates and filed claims totaling approximately dollar_figure million on or about date admiral and three law firms representing investors in various jnc partnerships executed a settlement agreement under which admiral and any investors who joined the agreement could settle their legal claims against one another the preamble of the agreement refers to an attached list of law suits pending in the united_states district_court for the district of arizona and or the arizona superior court in which admiral has asserted claims against investors and investors have asserted claims against admiral it appears that some of the limited partners of dakotah hills were parties to a suit against admiral but the record does not disclose whether all of the limited partners of dakotah hills were parties to such a lawsuit the same is true of the limited partners in the other partnerships the preamble of the settlement agreement also refers to a list of proceedings pending in the united_states bankruptcy court for the district of arizona it appears that the list of bank- ruptcy proceedings includes proceedings filed on behalf of seven of the nine partnerships involved in the consolidated cases herein under the settlement agreement an investor is given until date to elect one of two options the first option provides as follows commencing on the later of i date or ii the effective date of any enacted statutory provisions amending the internal_revenue_code to provide for preferential treatment with respect to the gain arising from the sale_or_exchange of a capital_asset the investors’ shall abandon their interests in the jnc partnerships by conveying them to the trustee and thereafter the investors’ promissory notes that are the subject of claims by admiral against the investors or are other- wise held by admiral shall be returned to the investors the return of the investors’ promissory notes is intended as a purchase_price reduction within the meaning of sec_108 the second option provides as follows immediately after the conclusion of the bankruptcy proceedings the investors shall convey their interests in the jnc partnerships to the trustee and all promissory notes executed by the investors that are the subject of claims by admiral against the investors or are other- wise held by admiral shall be returned to the investors the return of the investors’ promissory notes is intended as a purchase_price reduction within the meaning of sec_108 under the settlement agreement therefore an investor could abandon his or her interest or interests in the partnership by conveying them to the trustee or the investor could elect to convey his or her interest or interests in the partnership to the trustee in either event the investor’s promissory note would be returned under the settlement agreement the investor also assigned any claims he or she had against third parties to admiral and agreed to a division of any moneys distributed from a court fund an integral part of the settlement agreement was the undertaking by admiral and the investors who joined the agreement to obtain the approval of the trustee and the bankruptcy court to another agreement between and among the trustee and the investors under that agreement the trustee would agree to accept any limited_partnership interests that were abandoned pursuant to the terms of the settlement agreement and the parties agreed to mutually release all claims they might have against each other the agreement also provides as follows investors agree to seek a test case determination_letter or a private_letter_ruling from the internal_revenue_service regarding the tax consequences of the abandonment of certain interests in one of the partnerships by one of the investors the abandonment issue investors shall be responsible for submitting the request for a determination_letter or private_letter_ruling and shall bear the cost of filing that request trustee agrees to cooperate with investors and their attorneys in connection with the filing of the request and investors agree to keep trustee apprised as to the status of the request trustee and investors agree that trustee shall file federal and state_income_tax returns for the partnerships consistent with any determination_letter or private_letter_ruling issued by the internal_revenue_service regardless of whether that determination_letter or ruling concludes that the abandonment of the partnership interests by certain of the investors gives rise to capital_gain to the abandoning partners investors except as provided in paragraph hereof with respect to the filing of a motion under u s c sec_505 trustee and investors agree that trustee shall have no responsibility including no financial responsibility with respect to a partnership audit proceeding which deals with the abandonment issue including any administrative or judicial appeals of an adverse final_partnership_administrative_adjustment dealing with the abandonment issue trustee also shall have no responsibility for appealing or contesting any internal_revenue_service determination_letter or ruling dealing with the abandonment issue which is adverse to the investors trustee and investors agree that in the event that the internal_revenue_service declines to issue a determination_letter or ruling on the abandonment issue or investors’ attorneys with- draw the request after mutual agreement with the trustee then trustee shall prepare and file the partnerships’ federal and state_income_tax returns recognizing that the abandonments result in the withdrawal of the abandoning partners from the partnerships for federal_income_tax purposes provided that a reasonable basis exists for that return position in the event that the internal_revenue_service declines to issue a determination_letter or ruling on the abandonment issue or investors’ attorneys withdraw the request after mutual agreement with the trustee the trustee may file a motion pursuant to u s c sec_505 b for a prompt audit of the partnerships’ tax returns ultimately the trustee entered into the agreement with the investors and the agreement was approved by the bankruptcy court the record does not disclose what action if any was taken to seek a ruling from the internal_revenue_service as contemplated in the passages of the agreement quoted above or what action if any was taken by the internal_revenue_service the form_1065 u s partnership return of income filed on behalf of dakotah hills for calendar_year includes balance sheets as of the beginning and end of the year on schedule l line of schedule l includes the following other current_assets beginning ending notes receivable--investors dollar_figure dollar_figure line of schedule l includes the following other assets beginning ending notes receivable--investors dollar_figure dollar_figure according to dakotah hills’ return the following persons held an interest in the partnership partner bankruptcy_estate of d r jenkins bankruptcy_estate of renee jenkins bankruptcy_estate of tim shaftel the jnc companies stanford bienias stephen k and lindy brigham courtney investment co vito and christine del deo philip de marie bert and ann ferganchick eugene w and leta marie friesen bankruptcy_estate of d r jenkins the jnc companies gary johnson woodrow j johnson scott w langlee antonio and yolanda leon henry l leyva belverd e needles hartley e newkirk peter d beren r luther and roberta rae olson donald t and karen r pierce carroll a and marilyn rinehart bankruptcy_estate of tim shaftel william m and diane stephens george s and beverly m wilson john s woodbridge ii harry orville woody douglas j bol andrew w richardson stephen j moddelmog victor montgomery bankruptcy_estate of renee jenkins admiral insurance_company joined interest settlement adjustment liabilities beginning capital sec_752 ending capital ________ dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number -0- big_number big_number big_number big_number -0- -0- big_number big_number big_number ________ _______ big_number _______ _______ ______ big_number big_number big_number the fpaa issued to dakotah hills states that respondent determined an adjustment to the partnership’s return in the amount of dollar_figure it describes the nature of that adjustment as follows sec_752 distribution it has been determined that the discharge of liability on the partners’ capital contribu- tion notes in resulted in a partnership_distribution pursuant to sec_752 a more detailed description of respondent’s determi- nation is set forth in the form 4605-a examination changes--partnerships fiduciaries s_corporations and interest charge domestic international sales corporations dated date that was prepared by the revenue_agent who audited dakotah hills and the other limited_partnerships in this opinion we refer to this form as the rar according to the rar each of the limited partners of dakotah hills who joined the settlement agreement was relieved of the obligation of paying his or her capital_contribution note and in effect was relieved of liability for a portion of the partnership’s nonrecourse debt according to the rar this decrease in each partner’s share of partnership liabilities is a constructive distribution of money pursuant to sec_752 the rar describes the effect of the constructive distribution to the investors as follows after considering the discharge of their capital_contribution notes investors had no out of pocket capital_contribution and no further obligation to make any future capital_contribution therefore after following the annual basis adjustments for partnership distributive items pursuant to irc sect the net effect of the investor note discharge to each limited_partner is in general a recapture under sec_731 of the net balance of all previously distributed tax losses and capital distributions the constructive distribution pursuant to sec_752 results in a negative sec_733 basis_adjustment to partners which brings basis back to zero but not below zero prior to the rar includes the following schedule to show how the adjustment in the amount of dollar_figure was computed dakotah hills office limited_partnership schedule of basis computation initial basis loss distribution difference sec_733 basis_reduction reduction adj basis after dollar_figure langlee scott w big_number needles belverd e big_number wilson george s beverly m big_number brigham stephen k lindy big_number del deo vito christine bienias stauford big_number rinehart carroll a marilyn j big_number big_number richardson andrew w big_number bol douglas j ferganchick bert ann big_number johnson gary big_number stephens william m dianne b big_number big_number montgomery victor johnson woodrow j big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number -- -- -- -- -- -- -- -- -- -- -- -- -- -- big_number big_number discussion all of the adjustments at issue in these consolidated cases are based upon the fact that the limited partners who joined the settlement agreement with admiral obtained the cancellation of their investor notes respondent determined that each of those partners thereby realized a decrease in his or her share of partnership liabilities respondent treated the amount of that decrease as a distribution of money to the settling partner by the partnership pursuant to sec_752 petitioners' motion for summary_judgment asks the court to dismiss the subject consolidated cases on the ground that the adjustments do not involve partnership items as defined by sec_6231 petitioners take the position that the settlement agreement between admiral and limited partners took place entirely outside of the partnership such that the determination of any item relating to that transaction could not be a partnership_item within the meaning of sec_6231 and the regulations promulgated thereunder in order to decide a motion for summary_judgment we must find that the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule b the moving party bears the burden of proving that there is no genuine issue of fact and that the moving party is entitled to judgment on the substantive issues of the case as a matter of law e g 102_tc_666 in considering a motion for summary_judgment we view factual inferences in the light most favorable to the party opposing the motion 94_tc_491 at the outset we note that petitioners do not take the position that an adjustment involving a constructive distribution of money pursuant to sec_752 based upon a decrease in a partner’s share of partnership liabilities can never as a matter of law be a partnership_item within the meaning of sec_6231 rather petitioners argue that the adjustments determined in these cases as described in the rar cannot be partnership items in order to analyze petitioners’ argument it is necessary to review the definition of a partnership_item sec_6231 defines a partnership_item as follows the term partnership_item means with respect to a partnership any item required to be taken into account for the partnership's taxable_year under any provision of subtitle a to the extent regulations prescribed by the secretary provide that for purposes of this subtitle such item is more appropriately determined at the partnership level than at the partner level the regulations promulgated under sec_6231 make clear that the determination of a partner’s share of partnership liabilities is a partnership_item sec_301_6231_a_3_-1 proced admin regs provides as follows the following items which are required to be taken into account for the taxable_year of a partnership under subtitle a of the code are more appropriately determined at the partnership level than at the partner level and therefore are partnership items the partnership aggregate and each partner's share of the following v partnership liabilities including determinations with respect to the amount of the liabilities whether the liabilities are nonrecourse and changes from the preceding_taxable_year the regulations promulgated under sec_6231 also make clear that items related to certain transactions including contributions to the partnership_distributions from the partnership and transactions to which sec_707 applies are partnership items at least in certain cases sec_301_6231_a_3_-1 proced admin regs provides as follows items relating to the following trans- actions to the extent that a determination of such items can be made from determinations that the partnership is required to make with respect to an amount the character of an amount or the percentage interest of a partner in the partner- ship for purposes of the partnership books_and_records or for purposes of furnishing information to a partner i contributions to the partnership ii distributions from the partnership and iii transactions to which sec_707 applies including the application of sec_707 the regulations do not spell out all of the possible items that can be related to such transactions rather as quoted above the regulations state that any such related items are partnership items to the extent that a determination of such items can be made from determinations that the partnership is required to make for purposes of the partnership books_and_records or for purposes of furnishing information to a partner sec_301 a - a proced admin regs in the case of a distribution from the partnership the regulations state that for purposes of a partnership’s books_and_records or for purposes of furnishing information to a partner the partnership needs to determine the character of the amount transferred to a partner the amount of money distributed to a partner the adjusted_basis to the partnership of the distributed property and the character of the partnership property sec_301_6231_a_3_-1 ii and iii proced admin regs as explained above an item is a partnership_item to the extent that a determination of the item can be made from these and similar determinations that the partnership is required to make however the regulations provide that if other information is required to determine the item then it is not a partnership_item these rules are set forth in sec_301_6231_a_3_-1 proced admin regs which provides as follows to the extent that a determination of an item relating to a distribution can be made from these and similar determinations that the partnership is required to make therefore that item is a partnership_item to the extent that that determination requires other information however that item is not a partnership_item such other information would include those factors used in determining the partner's basis for the partnership_interest that are not them- selves partnership items such as the amount that the partner paid to acquire the partnership_interest from a transferor partner if that transfer was not covered by an election under sec_754 this brings us back to petitioners’ argument in these cases petitioners seize upon the statement in the above regulation that an item is not a partnership_item to the extent that a determination of the item requires informa-tion other than the information necessary to make a required determination and they argue as follows under the facts and circumstances of these cases the sec_752 adjustment--if any such adjustment is proper at all--must be made at the level of the individual partner because the determination requires other information ie facts not in the possession or control of the partnership regs sec_301 a iii -1 c supra sic the focus of petitioners’ legal analysis is on sec_301_6231_a_3_-1 proced admin regs and the illustration of those rules contained in sec_301 a -1 c proced admin regs petitioners assert that under those provisions an item relating to a distri- bution from the partnership is defined as a nonpartnership item to the extent that a determination of that item requires other information sec_301_6231_a_3_-1 proced admin regs according to petitioners the settlement transaction in this case took place between admiral and each individual limited_partner who joined the settlement agreement and any item relating to that transaction would require information from either admiral or the individual partners regarding the settlement petitioners assert that any such item would not be a partnership_item because it requires information that is not in the possession or control of the partnership we disagree with petitioners’ legal analysis and with the underlying factual premise of that analysis contrary to petitioners’ position the determination of whether an item is a partnership_item does not depend upon whether the item is determinable from information actually available at the partnership level cf 95_tc_1 defining a subchapter_s_corporation item the critical factor is whether the partnership was required to make a determination of that item id as mentioned above the regulations require a part- nership to determine the partnership aggregate and each partner’s share of partnership liabilities including determinations with respect to changes from the preceding_taxable_year sec_301_6231_a_3_-1 proced admin regs the determination of the items at issue in this case the amount of money treated as a distribution to the partner by the partnership under sec_752 flows automatically from the determination that partnership liabilities have decreased from the preceding_taxable_year accordingly in view of sec_301_6231_a_3_-1 proced admin regs which requires the partnership to determine the partnership aggregate and each partner’s share of partnership liabilities including changes from the prior year we conclude that the determination of a constructive distribution of money under sec_752 that is brought about by a decrease in a partner’s share of the liabilities of a partnership is also a partnership_item petitioners do not discuss sec_301_6231_a_3_-1 v proced admin regs rather as mentioned above petitioners focus their argument on the rules set forth in sec_301_6231_a_3_-1 proced admin regs under which certain items relating to distributions by a partnership are defined as partnership items and the illustration of those rules in sec_301 a - c proced admin regs however contrary to petitioners’ argument summarized above we believe that the application of those rules to the subject adjustments under sec_752 buttress our conclusion that the subject adjustments are partnership items as discussed above the regulations define as partnership items certain items relating to distributions from the partnership to the extent that a determination of such items can be made from determinations that the partnership is required to make sec_301 a - a proced admin regs in connection with a distribution from the partnership the partnership is required to determine the amount of money distributed to a partner sec_301_6231_a_3_-1 proced admin regs the adjustments at issue in this case involve respondent’s determination that petitioners made constructive distributions of money to various partners thus the regulations upon which petitioners rely sec_301_6231_a_3_-1 proced admin regs require petitioners to determine the very items at issue in these cases moreover we do not agree with petitioners' factual assertion that the settlement transaction with admiral took place outside the partnership to the contrary the use of the investor notes as collateral for a loan from northern telecom and the involvement of admiral as guarantor of the partnership’s obligation to the lender was contemplated in the offering memorandum the partnership_agreement the letter to northern telecom executed by each investor and by the investor notes themselves additionally under the settlement agreement the transaction was structured as an abandonment of an investor’s partnership_interest to the partnership or as a conveyance of an investor’s partnership_interest to the partnership contrary to petitioners' assertion that the investor notes were not partnership assets but were assets owned by admiral the balance sheets filed as schedule l attached to the partnership’s form_1065 u s partnership return of income list the investor notes as partnership assets furthermore contrary to petitioners’ assertion that the settlement did not require the consent or notification of the partnership the settlement agreement itself required the execution of an agreement between the trustee in bankruptcy and the limited partners who joined the settlement and further required the settlement transaction to be approved by the bankruptcy court for the foregoing reasons we find that petitioners have not carried their burden of proving that the adjustments determined by respondent are not partnership items as defined by sec_6231 accordingly petitioners' motion for summary_judgment will be denied
